Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vanity Mirror with Speaker and Touch Screen

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 21-27 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gorischek (U.S. PG Publication No.  2002/0196333). 
Regarding Claims 21 and 30, Gorishek discloses in Figures 1-2, a mirror assembly 10 comprising: a head portion 12 comprising a mirror surface 14; a base portion 40 supporting the head portion 12, a speaker 25; a touch sensor 18 configured to receive a user input; and a controller (micro controller 20) configured to receive a signal from the touch sensor 18 and a light source 90 disposed at a periphery of the mirror surface 14. 
Gorishek discloses does not explicitly disclose the base portion 40 comprising the speaker 25 and the touch sensor is to control a volume of sounds emitted from the speaker and the light source 90 comprising at least one light emitting diode.
It would have been obvious to one of ordinary skill in the art at the time of filing to move the speaker to the base in order to reduce the amount of parts in the mirror housing moving it to the base instead, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an LED for the light source 90 in the system of Gorishek. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

In this case, selecting a given command such as volume control of the speaker would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application such as muting or reducing/increasing volume depending on the environment used it. 
Regarding Claim 22 and 31, Gorishek discloses the mirror assembly of Claim 21, wherein the user input is a directional finger movement (touch touch screen inherently uses finger movement to direct or communicate with the controller (Para 0022).
Regarding Claims 23, 32 and 36, Gorishek discloses in Figures 1-2,  the mirror assembly of Claim 21, wherein the user input is a touch at a specific area of the touch sensor (Para 0040).
Regarding Claim 24 and 38, Gorishek discloses in Figures 1-2, the mirror assembly of Claim 21, wherein the base portion 40 comprises a shaft 42 and a base 40.
Regarding Claim 25, Gorishek discloses the mirror assembly of Claim 21, wherein the controller 20 is configured to provide an auditory alarm using the speaker (Para 0017 and 0037).
Regarding Claim 26, Gorishek discloses in Figures 1-2, the mirror assembly of Claim 21, wherein the mirror assembly is configured to play music or a radio broadcast (video sounds relayed by speaker 25 Para 0017).
Regarding Claim 27, Gorishek is seen to disclose the mirror assembly 12 of Claim 21, further comprising an integrated learning device (the device can be used for showing and teaching them about products such as cosmetics, Para 0003 and Para 0027).

. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gorishek as applied to claim 21 above, and further in view of Tsibulevskiy (U.S. Patent No. 9,510,711). 
Gorishek does not explicitly disclose a user interface element configured to provide interactive voice response or configured to receive weather information. 
Tsibulevskiy discloses in Figure 16 a mirror for shaving comprising voice command functionality (Col 8, lines 40-55) to provide voice command functionality for convenience and configured to receive and display weather information (Col 27, line 45-Col 28 line 33). 
It would have been obvious to one of ordinary skill in the art to incorporate voice command and configured to receive weather information.  All the claimed elements in Gorishek and Tsibulevskiy were known in the prior art and one skilled in the art could have combined the functionalities of Tsibulevskiy into Gorishek as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing a mirror that has the added convenience of voice command capability and displaying weather information to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gorishek as applied to claim 30 above, and further in view of   Yang (CN 111759073 A). 
Gorishek does not disclose the mirror assembly is configured to wirelessly communicate with a mobile device wherein the controller is configured to adjust one or more settings of the mirror assembly based on an input received from a software module or app on the mobile device.

It would have been obvious to one of ordinary skill in the art to configure the mirror assembly to communicate with a mobile phone.  All the claimed elements in Gorishek and Yang were known in the prior art and one skilled in the art could have combined the mobile phone connectivity with the mirror assembly of Gorishek as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing a convenient method of controlling the functionality of the mirror such as light settings to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT J MAY/Primary Examiner, Art Unit 2875